United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3441
                                   ___________

Samuel N. Edeh,                       *
                                      *
           Appellant,                 * Appeal from the United States
                                      * District Court for the
     v.                               * District of Minnesota.
                                      *
Midland Credit Management, Inc.,      * [UNPUBLISHED]
                                      *
           Appellee.                  *
                                 ___________

                             Submitted: March 4, 2011
                                Filed: March 17, 2011
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Samuel N. Edeh appeals the district court’s1 adverse grant of summary
judgment on his claim against Midland Credit Management, Inc. (Midland) under the
Fair Credit Reporting Act. See 15 U.S.C. § 1681s-2(b) (duties of furnishers of
information to credit reporting agency (CRA) upon notice from CRA of dispute over
completeness or accuracy of information).2 Having carefully reviewed the record, we

      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.
      2
       The district court entered final judgment after the parties stipulated to a
dismissal with prejudice of Edeh’s other claims.
find that there were no trialworthy issues on whether Midland’s investigation was
reasonable. See Conseco Life Ins. Co. v. Williams, 620 F.3d 902, 907 (8th Cir. 2010)
(de novo standard of review; grant of summary judgment may be affirmed on any
basis supported by record); see also Westra v. Credit Control of Pinellas, 409 F.3d
825, 827 (7th Cir. 2005) (reasonableness of investigation is factual question normally
reserved for trial, but summary judgment is proper when reasonableness is beyond
question). The notices the CRAs provided to Midland provided little, if any, detail as
to the basis for Edeh’s dispute, see Westra, 409 F.3d at 827 (investigation was
reasonable given scant information concerning nature of creditor’s dispute); and the
reasons provided in these notices were also inconsistent. Further, contrary to Edeh’s
assertions on appeal as to what constitutes a reasonable investigation whenever a debt
is disputed, a furnisher of information need investigate only what is contained in the
CRA’s dispute notice as to the nature of the dispute. See Anderson v. EMC Mortg.
Corp., No. 09-3906, 2011 WL 409095, at *3 (8th Cir. Feb. 9, 2011); see also Chiang
v. Verizon New England, Inc., 595 F.3d 26, 38 (1st Cir. 2010) (more limited
investigation may be appropriate when CRAs provide furnisher with vague or cursory
information about consumer’s dispute). It was thus enough for Midland to check the
information it received from the seller of the debt to verify that Edeh was the one who
owed it and how much he owed. Accordingly, we affirm.
                         ______________________________




                                         -2-